Citation Nr: 1448151	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1971 and from August 1974 to October 1986.  He served in Vietnam from July 1966 to August 1967.  The Veteran died in March 2009, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In her substantive appeal, the appellant requested a hearing before the Board in Washington, D.C.  The RO notified the appellant that a hearing had been scheduled for October 2013 in an August 2013 letter addressed to her last known address.  The appellant failed to appear for this hearing.  She has not offered an explanation as to why she failed to appear for the scheduled hearing or requested that it be rescheduled.  Accordingly, the Board will proceed to a decision on this appeal as if the appellant's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  This virtual file contains the notice of disagreement, statement of the case, and VA form 9.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's death certificate lists the immediate cause of death as hepatic failure due to metastatic adenocarcinoma of the liver and metastatic colon cancer.  The appellant has claimed that the Veteran developed liver and colon cancer as a result of his exposure to herbicides while serving in the Republic of Vietnam.

The claims file does show that the Veteran served in in the Republic of Vietnam during the Vietnam era, and he is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  

Although liver and colon cancer are not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Nevertheless, the evidence of record does not include a medical opinion based upon a complete review of the claims file addressing whether the Veteran had liver and colon cancer that was causally or etiologically related to his herbicide exposure in service.  Therefore, the Board finds that a VA medical opinion is necessary for determining the nature and etiology of the disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a VA medical opinion to determine the etiology of the cause of the Veteran's death.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records. 

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

The examiner should opine as to whether it is at least as likely as not that the Veteran's liver cancer and colon cancer were related to his military service, to include his herbicide exposure (regardless of the fact that liver and colon cancer are not presumed to be associated with herbicide exposure).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

